Appeal from a judgment of the Erie County Court (Joseph P. McCarthy, J.), rendered June 4, 2002. The judgment convicted defendant, after a nonjury trial, of unauthorized use of a vehicle in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of unauthorized use of a vehicle in the second degree (Penal Law § 165.06). The evidence presented at trial established that the vehicle at issue was driven without the owner’s consent (see Matter of Michael P., 165 AD2d 651 [1990], appeal dismissed 77 NY2d 834 [1991], lv denied 77 NY2d 808 [1991]), and it cannot be said that the verdict is against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]).. Contrary to defendant’s further contention, the sentence is not unduly harsh or severe. Present—Pigott, Jr, PJ, Gorski, Martoche, Lawton and Hayes, JJ.